Citation Nr: 0423615	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-10 313	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the left patella.

2.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims for increased 
ratings for chondromalacia of the patellae.

The veteran testified at an April 2004 videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the hearing is of record.  At the 
hearing, a representative indicated that he had submitted a 
form authorizing him to represent the veteran (p. 2).  
However, the VLJ asked that the representative submit a copy 
of the form, as the form did not appear to be in the claims 
folder (p. 2).  The representative agreed to do so, but 
neither the form nor the copy is currently in the claims 
folder.

For this reason and others, both claims must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

Also at the hearing, the veteran indicated that he had 
received treatment for his knee disorders at the Pittsburgh, 
Pennsylvania, VA Medical Center (VAMC) (p. 13).  However, the 
only VA treatment records in the claims folder are those of 
the Altoona VAMC.  Consequently, a remand is necessary to 
obtain the Pittsburgh VAMC records.  In addition, due to the 
passage of time since the veteran's November 2002 VA 
examination, as well as the multiple diagnostic criteria that 
are potentially applicable to knee disorders, there should be 
a new VA orthopedic examination.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the American Legion and 
request that it send the veteran an 
Appointment of Veterans Service 
Organization as Claimant's Representative 
(VA Form 21-22).  Once signed, this form 
should be sent to the RO for inclusion in 
the claims file.

2.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claims.

3.  In addition, ask the veteran to 
provide the names and addresses of any 
private clinical sources and approximate 
dates of treatment or evaluation of his 
knees since October 2001, including, but 
not limited to, those of Dr. Singer of 
Blair Orthopedic Associates & Sports 
Medicine.  Ask the veteran to complete 
and return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  The RO should also obtain records of 
any treatment the veteran has received 
for his knees at the Pittsburgh VAMC.  
Further, the RO should obtain all of the 
veteran's VA treatment records since 
October 2002, including, but not limited 
to, any additional treatment he has 
received relating to his knees at the 
Altoona VAMC.  Any records obtained 
should be associated with the other 
evidence in the claims file.

5.  After any additional records have 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the severity of his bilateral 
chondromalacia of the patella.  To 
facilitate making this determination, the 
claims folder must be made available to 
the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder 
prior to submitting his/her report of the 
evaluation.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The examiner should indicate whether 
there is any evidence of arthritis in 
either knee.

Also, describe all manifestations of the 
veteran's knee disorders, to include 
whether there are any findings of 
subluxation, instability, locking or 
swelling.  Any instability in the knee 
should be described as mild, moderate or 
severe.

In addition, indicate whether there is 
any ankylosis of the either knee; and, if 
so, the position in degrees should be 
given.  If there is limitation of motion, 
the ranges of motion should be given in 
degrees for the knee.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.

Further, indicate whether there is any 
dislocation of semilunar cartilage or 
episodes of "locking," pain, or 
effusion into the joint.

Also, determine whether either knee 
exhibits weakened movement, 
premature/excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis 
(which should be expressed in degrees) 
due to any weakened movement, 
premature/excess fatigability, 
or incoordination.

Finally in this regard, express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time.  
This determination should also, 
if feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.



6.  Then, readjudicate the claims in 
light of the additional evidence 
obtained.  If either of the claims 
continues to be denied, send the veteran 
and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




